Citation Nr: 1513118	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back pain. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for peptic ulcer disease.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to an effective date earlier than March 8, 2005 for the grant of service connection for coronary artery disease, status post bypass graft.


REPRESENTATION

Appellant represented by:	Sabastina Cotton, claims agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at a video hearing with the undersigned in November 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


The issues of entitlement to service connection for low back pain, hypertension, gout, peptic ulcer disease, bilateral hearing loss, tinnitus, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's original claim for coronary artery disease was received by VA on March 8, 2005.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to March 8, 2005. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 8, 2005 for the grant of service connection for coronary artery disease, status post bypass graft have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.160, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of service connection for coronary artery disease, status post bypass graft.  He asserts that the effective date should be in 2002, when the bypass was performed.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; see also Norris v. West, 12 Vet. App. 413, 421 (1999). 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Pursuant to 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816. 

Coronary artery (or ischemic heart) disease was added to the list of diseases subject to presumptive service connection, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

As coronary artery disease is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. §3.816(b)(1)(2).  Nonetheless, an earlier effective date for service connection for coronary artery disease is not available to the Veteran.

The Veteran filed an informal claim for service connection for a heart condition on March 8, 2005.  On August 16, 2005, he submitted a VA Form 21-526 identifying a heart condition secondary to his posttraumatic stress disorder.  In a November 2010 rating decision, service connection was granted for coronary artery disease, status post bypass graft, effective March 8, 2005.  

The record reflects no claim for disability compensation for coronary artery disease either denied by VA between September 25, 1985 and May 3, 1989, or pending before VA on May 3, 1989.  Instead, the Veteran's claim was received between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, i.e. August 31, 2010.   Therefore, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  

However, the Veteran's claim was not received within one year from the date of separation from service.  Therefore, he is not entitled to an effective date day following the date of separation from active service.

Indeed, no document earlier than March 8, 2005 is of record that might be interpreted as an informal or formal claim for any heart condition.  The Veteran specifically testified that he did not file any claims for a heart condition prior to March 2005.  He states there was no point in filing such a claim since it was not, at that time, presumptively linked to Agent Orange exposure.  Regardless, effective dates are assigned based on receipt of claims, and even earlier dates awarded under Nehmer require that a claim was filed.

The Board acknowledges the Veteran's assertion that his heart condition should be service-connected as of 2002.  Specifically, treatment records document extensive treatment for cardiac symptoms, to include his bypass in 2002.  However, while the Veteran's coronary artery disease may have been present prior to March 2005, statute and regulation preclude assignment of an effective date earlier than March 8, 2005, and the Veteran's appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  This case, however, is one in which the law, and not the facts, is dispositive of the issue because it involves the application of law to certain facts -such as the date an original service connection claim was received by the RO -and those facts are already established by the evidence now of record and are not in dispute.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to an effective date earlier than March 8, 2005 for the grant of service connection for coronary artery disease, status post bypass graft, is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

At the November 2014 Board hearing, the Veteran identified medical treatment records that have not been associated with the claims file.  

First, the Veteran testified that he received VA treatment in Jackson, Mississippi as far back as the 1990's for all of the conditions currently on appeal.  However, the earliest VA records in the claims file are from 2002.  The RO must attempt to obtain any outstanding VA treatment records on remand.
  
Regarding the Veteran's claim for back pain, he testified that he was hospitalized when he hurt his back during training at Fort Sam Houston.  Based on this testimony, the Board finds that additional development is needed to ensure any outstanding service in-patient records are obtained as in-patient records are stored separately from other service treatment records.  However, the service treatment records show on April 2, 1968, that he complained of muscle spasms and reported being treated at the emergency room at Brooke General Hospital the prior evening.  This does not show he was "hospitalized," but that he sought treatment at the hospital - these are two different things.  However, efforts will be made to get any records available.

Next, the Veteran identified private treatment for gout symptoms and acid reflex disease from Dr. Libeau Berthelot in the 1980's.  Although the Veteran's claim has been characterized as service connection for peptic ulcer disease, such gastrointestinal treatment would be relevant to the claim.  Therefore, the RO must attempt to obtain these private treatment records.

The Veteran also testified that he received private treatment from an ear, nose, and throat (ENT) physician in the 1990's for his bilateral hearing loss and tinnitus.  He indicated that the physician also diagnosed his sleep apnea.  The Veteran identified Dr. Capatelli as treating these conditions, but could not remember Dr. Capatelli's colleague, who also provided treatment.  The Board notes that a July 2005 VA treatment record shows the Veteran was seen for a hearing evaluation in which he reported decreased hearing acuity and bilateral tinnitus.  He indicated that he was told by a private physician approximately ten years prior that he may have "acoustic neuroma," but he never confirmed the diagnosis.  On remand, the RO must attempt to obtain any private treatment records from the 1990's regarding the Veteran's hearing loss, tinnitus, and sleep apnea, to include records from Dr. Capatelli.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate authority any hospital records from Brooke General Hospital (now Brooke Army Medical Center) at Fort Sam Houston for treatment in April 1968.  Include a memorandum in the claims file recording all requests made and responses received.

2.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from 1990 to 2005 from the Jackson, Mississippi VA Medical Center.  If any paper records were archived or retired, appropriate searches must be made. 

All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

3.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records, as identified by the Veteran, pertaining to:

* hearing loss, tinnitus, and sleep apnea, to include all records dating back to the 1990's from Dr. Capatelli (and any other private physicians).
* gout and peptic ulcer disease, to include all records dating back to the 1980's from Dr. Libeau Berthelot (and any other private physicians).

After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2014).

4.  If the newly obtained records show hearing loss for VA compensation purposes, schedule the Veteran for a VA examination to determine the precise nature and etiology of his hearing loss. 

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Then, the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) 
* that the Veteran's hearing loss began during service or is otherwise linked to service, to include his assertions of exposure to artillery fire during service (see hearing transcript). 
A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

5.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


